DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30" and "31" have both been used to designate “housing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the joint being used in an othosis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is indefinite for claiming the pretensioning device is coupled directly to the pivot piston via a support, when the specification defines the pretensioning device as comprising the support (“A helical spring 42 is arranged inside the bushing 50, such that the combination of the spring 42, the slide piece 43 and the support 41 results in a pretensioning device 40, via which30 compressive forces can be transmitted from a compressed spring 42 directly to the pivot piston 33.”). It is unclear how the pretensioniong device can both comprise and be connected to the support.
Claim 3 is indefinite for claiming the support is stable against buckling, when it is unclear what is (not) buckling (the support itself, the joint, something else?).
Claim 4 is indefinite for the same reason as claim 1: it indicates that the pretensioning device receives a force through the support, but the specification indicates that the support is a part of the pretensioning device.
Claim 5 is indefinite for claiming the support is guided in a hydraulic fluid. It appears essential subject matter is missing, since it is unclear where/how the support is being “guided”. 
Claim 12 is indefinite for claiming there is a “coupling point” for the piston/support but this one point lies on “different sides” of the pivot axis and in “end positions” of the pivot piston. It is unclear how one coupling point is located in different locations.
Claim 16 is indefinite for the same reasons as claim 1 above.
Claims 18-20 are indefinite for the same reasons as claims 3-5 above.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pretensioning device which assists a pivoting movement of the upper part relative to the lower part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, this is understood as being a spring, slide piece, and support.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner et al. (US 5704945 A) hereinafter known as Wagner.
Regarding claims 1 and 16 Wagner discloses an orthopedic joint comprising:
an upper part (Figure 2 item 5);
a lower part mounted on the upper part (Figure 2 item 6) so as to pivot about a pivot axis (Figure 2 item 7);
a rotation hydraulics unit comprising:
	a housing with a chamber (Figure 4 items 20-21);
	a pivot piston (Figure 4 item 19) mounted pivotally in the chamber (Figure 4) which divides the chamber into a flexion chamber and an extension chamber (Figure 4 item 20) which are connected to one another via at least one channel (Figure 4 item 22);
a pretensioning device (spring, slide piece, and support) which assists pivoting movement of the upper part relative to the lower part (Figures 4-5 items 23-34 the part of the housing element 8 that does not form the chamber), the pretensioning device being coupled directly to the pivot piston via a support (Figure 4 shows the support (the part of the housing 8 which doesn’t form the outer layer of the chamber) connecting the pretensioning device’s spring/slide piece 23/24) directly to the piston 19).
Regarding claims 2 and 17 Wagner discloses the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the support is mounted pivotably at the pivot piston (Figures 4-5 show how the support (8) is pivotally mounted at the pivot piston 19 as it rotates around axis 7).
Regarding claims 3 and 18 Wagner discloses the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses wherein the support is stable against buckling (Abstract: the device itself is for a prosthetic, meaning the deice itself (including the support which rotates around the joint) is stable against buckling at least from a force (weight) from a patient).
Regarding claims 4 and 19 Wagner discloses the joint of claim 1 substantially as is claimed,
transmits either a tensile or compressive force from the pretensioning device to the pivot piston (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Wagner discloses (as detailed above) all the structural limitations required to perform the recited functional language (the support being capable of transmitting a tensile or compressive force from the pretensioning device to the pivot piston since the support connects the two together), therefore was considered to anticipate the claimed apparatus.).
Regarding claims 5 and 20 Wagner discloses the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the support is guided in a hydraulic fluid (Abstract the joint is filled with hydraulic oil).
Regarding claim 6 Wagner discloses the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the pretensioning device has a spring at which the support is mounted (Figures 4-5 item 24).
Regarding claim 7 Wagner discloses the joint of claim 6 substantially as is claimed,

Regarding claim 12 Wagner discloses the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses a coupling point of the pivot piston to the support lies on different sides of the pivot axis in the end positions of the pivot piston (as is best understood, the pivot piston is coupled to the support through the axis/axle 7, which connects at both (different) sides at an end position of the pivot piston).
Regarding claim 13 Wagner discloses the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses the channel is formed in the housing (Column 3 lines 54-57 the oil line/valve are located within the central part of the joint 8, which is located within the housing).
Regarding claim 14 Wagner discloses the joint of claim 1 substantially as is claimed,
wherein Wagner further discloses a throttle (valve) is arranged in the channel (Figure 4 item 23).
Regarding claim 15 Wagner discloses the joint of claim 1 substantially as is claimed,
.

Claims 1-10, 12-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrofsky et al. (US 6113642 A) hereinafter known as Petrofsky.
Regarding claims 1 and 16 Petrofsky discloses an orthopedic joint comprising:
an upper part  (Figure 1 item 1);
a lower part mounted on the upper part (Figure 1 item 2) so as to pivot about a pivot axis (Abstract; see also the pivot axis in Figures 2-4 and 6);
a rotation hydraulics unit comprising:
	a housing with a chamber (Figure 5 item 15 (chamber 25/26));
	a pivot piston mounted pivotally in the chamber (Figure 5 item 20) which divides the chamber into a flexion chamber and an extension chamber (Figure 5 items 25 and 26) which are connected to one another via at least one channel (Figure 5 item 29);
a pretensioning device (spring, slide piece, and support) which assists pivoting movement of the upper part relative to the lower part (Figure 5 item 73, 37, and the remainder of the housing which connects the pivot piston to the spring/slide piece), the pretensioning device being coupled directly to the pivot piston via a support (the support is understood as the “remainder” of the housing which does not form the chamber which connects the pivot piston to the slide piece and spring making it connect directly).
Regarding claims 2 and 17 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses the support is mounted pivotably at the pivot piston (since the support is the part of the device/housing which does not form the chamber, the pivot piston’s rotor shaft which rotates the rotor is a part of the support, indicating the support being pivotally mounted with relation to the pivot piston).
Regarding claims 3 and 18 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses wherein the support is stable against buckling (Abstract: the device itself is for a prosthetic, meaning the device itself (including the support which rotates around the joint) is stable against buckling at least from a force (weight) from a patient).
Regarding claims 4 and 19 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses the support transmits either a tensile or compressive force from the pretensioning device to the pivot piston (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Petrofsky discloses (as detailed above) all the structural limitations required to perform the recited functional language (the support being capable of transmitting a tensile or compressive force from the pretensioning device to the pivot piston since the support connects the two together), therefore was considered to anticipate the claimed apparatus.).
Regarding claims 5 and 20 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses the support is guided in a hydraulic fluid (Column 7 lines 8-9 the support is hydraulically guided to bend the knee).
Regarding claim 6 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses the pretensioning device has a spring at which the support is mounted (Figure 5 item 73).
Regarding claim 7 Petrofsky discloses the joint of claim 6 substantially as is claimed,
wherein Petrofsky further discloses the support is mounted on or at a slide piece which is arranged between the spring and the support (Figure 5 item 37).
Regarding claim 8 Petrofsky discloses the joint of claim 7 substantially as is claimed,
wherein Wagner further discloses the side piece is guided in a bushing (Figure 5 item 38) which is connected fluidically to the chamber (Column 7 lines 42-46).
Regarding claim 9 Petrofsky discloses the joint of claim 7 substantially as is claimed,
wherein Petrofsky further discloses at least one of a recess/passage for a hydraulic fluid arranged in or at the slide piece (Column 7 lines 42-45).; ther is inherently a passage/recess for the fluid or it could not travel through the slide piece as is described
Regarding claim 10 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses a recess in which the support is received, formed in the pivot piston (since the support forms any part of the part of the housing/device which isn’t the chamber, the support is understood to further include the pivot piston’s rotor shaft. Accordingly, the recess of the pivot piston which receives the rotor shaft is understood to be the recess of the claim).
Regarding claim 12 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses a coupling point of the pivot piston to the support lies on different sides of the pivot axis in the end positions of the pivot piston (as is best understood, the pivot piston is coupled to the support through the axis/axle, which connects at both (different) sides at an end position of the pivot piston).
Regarding claim 13 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses the channel is formed in the housing (Figure 5).
Regarding claim 15 Petrofsky discloses the joint of claim 1 substantially as is claimed,
wherein Petrofsky further discloses the joint is suitable for a prosthesis and is designed as a prosthetic joint (Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as is applied above.
Regarding claim 11 Wagner discloses the joint of claim 1 substantially as is claimed,
but is silent with regards to the contour of the support.
However, regarding claim 11 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the support so that it is S-shaped since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Wagner.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky as is applied above.
Regarding claim 11 Petrofsky discloses the joint of claim 1 substantially as is claimed,
but is silent with regards to the contour of the support.
However, regarding claim 11 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the support so that it is S-shaped since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Petrofsky.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.